                                       Case 3:16-cr-00440-WHA Document 183 Filed 03/16/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                UNITED STATES DISTRICT COURT

                                   7
                                                                   NORTHERN DISTRICT OF CALIFORNIA
                                   8
                                   9

                                  10   UNITED STATES OF AMERICA,
                                  11                  Plaintiff,                              No. CR 16-0440 WHA

                                  12            v.
Northern District of California
 United States District Court




                                  13   YEVGENIY ALEKSANDROVICH                                ORDER SUSPENDING TRIAL
                                       NIKULIN,
                                  14
                                                      Defendant.
                                  15

                                  16        In light of the public health concerns caused by COVID-19 (coronavirus) and the recent
                                  17   shelter in place directives by six counties in the Bay Area, trial in this matter will be
                                  18   SUSPENDED FOR 48 HOURS to resume on THURSDAY, MARCH 19 AT 7:30 A.M. subject to
                                  19   further continuances. This order follows a consultation with the parties and upon a finding of
                                  20   good cause to suspend trial.
                                  21

                                  22        IT IS SO ORDERED.
                                  23

                                  24   Dated: March 16, 2020.
                                  25

                                  26
                                                                                                WILLIAM ALSUP
                                  27                                                            UNITED STATES DISTRICT JUDGE
                                  28
